01-15-00203-CR


                                 CAUSE NO. 17163
                                                                      FIL
                                                                   ?RIC\M!R-~   PM \:41
STATE OF TEXAS                         §             IN THE 253RD )')ISTRlCT
                                                                         FILED IN
                                                                  1st COURT OF APPEALS
v.                                     §                              HOUSTON, TEXAS
                                                                  3/3/2015 3:00:36 PM
CODYCRYMES                             §
                                                                  CHRISTOPHER A. PRINE
                                                                          Clerk


                                NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW CODY CRYMES, Defendant in the above-styled and numbered cause, by

and through his attorney of record, RICK OLIVER, and hereby gives NOTICE OF APPEAL in

this cause.




                                       Respectfully submitted,




                                       RICK OLIVER
                                       1221 Studewood Street
                                       Houston, Texas 77008
                                       (713) 864-3700 (ph)
                                       (713) 864-3703 (fax)
                                       TBN 24048179

                                       ATTORNEY FOR DEFENDANT




                                           1
                                           NO. 17163


 THE STATE OF TEXAS                             IN THE DISTRICT COURT OF
 vs.                                            CHAMBERS COUNTY, TEXAS
 CODYCRYMES                                     253rd JUDICIAL DISTRICT

 Offense: AGGRAVATED SEXUAL ASSAULT OF A CHILD (PC 22.021)

                                 MOTION TO DISMISS

 TO THE HONORABLE JUDGE OF SAID COURT:

         NOW COMES, the State of Texas by and through her District Attorney, and
 respectfully request the Court to dismiss the above entitled and numbered criminal action
 for the following reason:

D       Taken into consideration in Cause Number

D       Defendant in custody.

D       Old case, no arrest.

D       Missing witness - unable to locate essential witness.

 D      Request of complaining witness

D       Motion to Suppress granted.

D       Insufficient credible evidence.

[XI     Defendant pled guilty in Cause No. 17166



         WHEREFORE, PREMISES CONSIDERED, it is requested that the above
 entitled and numbered cause be DISMISSED.

                                              Respectfully submitted,



                                               ssistant District Attorney
                                              Chambers County, Texas


                                        ORDER
         The foregoing motion having bee~resented to me on this ;2. 71'-  day of
    Hltrv~                  , A.D. 20~ and the same having been considered, it is,
 therefore, 0 ERED, ADJUDGED and DECREED that said above entitled and
 numbered cause be and 1he same is hereby dismis~



                                                     JUDGE PRESIDING